                 Case 2:19-cr-00023-MCE Document 44 Filed 03/26/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00023-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   RICK GLENN VARDELL,                                  DATE: March 25, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on March 25, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until June 3,

22 2021, and to exclude time between March 25, 2021, and June 3, 2021, under Local Code T4.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes over 800 pages, including reports, photographs, and recordings. All of this discovery

26          has been either produced directly to counsel and/or made available for inspection and copying.

27                   b)     Counsel for defendant desires additional time to review the discovery with his

28          client, conduct independent factual investigation, research sentencing and trial issues, discuss


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00023-MCE Document 44 Filed 03/26/21 Page 2 of 3


 1        resolution options with his client, and otherwise prepare for trial. Such preparation has been

 2        more difficult and time-consuming due to the COVID-19 pandemic; specifically, the health

 3        dangers of the pandemic have complicated defense counsel’s ability to conduct in-person

 4        meetings with his client and with witnesses for investigative and trial preparation purposes.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of March 25, 2021 to June 3, 2021,

14        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15        because it results from a continuance granted by the Court at defendant’s request on the basis of

16        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17        of the public and the defendant in a speedy trial.

18                                   [CONTINUED ON NEXT PAGE]

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00023-MCE Document 44 Filed 03/26/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.
                                                               PHILLIP A. TALBERT
 5   Dated: March 22, 2021                                     Acting United States Attorney
 6
                                                               /s/ CAMERON L. DESMOND
 7                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
 8

 9
     Dated: March 22, 2021                                     /s/ Roberto Marquez
10                                                             Roberto Marquez
11                                                             Counsel for Defendant
                                                               RICK GLENN VARDELL
12
                                                       ORDER
13
            IT IS SO ORDERED.
14
     Dated: March 25, 2021
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
